DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
	Please renumber claims 1, 6, 9-16, 19, and 21-29 as claims 1-20.

REASONS for ALLOWANCE
The following is an examiner’s statement of reasons for allowance: one of the closest prior art pertinent to the claimed invention teaches a process of first detection and comparing the results with the previous frame, and skip or process the second detection depending on the comparison result.
However, the prior arts or references do not disclose “set a threshold region corresponding to the object for the current a frame image based on a positional relation between a previous threshold region to the object for the previous frame image  previous  and the detection position of the object in the current frame image, 
the current threshold region being set to be same as the previous threshold region m a case that the detection positron of the object in the current frame image within an area corresponding to the previous threshold region, and 
the current threshold region beme set fo be different from the previous  threshold region m a case that the detection positron of the object in the current frame image ix outside the area corresponding to the previous threshold region;
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Following are a list of the references pertinent to the claimed invention:
Suzuki (US 2010/0119177 A1): An apparatus for editing an image to be displayed on a display apparatus inputs a shot image. The apparatus detects a change in the input image, and edits the shot image so that a region corresponding to the detected change is not displayed on the display apparatus.
Fujita et al. (US 2011/0007175 A1): An imaging device (1) includes: an imaging element (33) which outputs a signal expressing an optical image of an imaging object upon an imaging process; a particular object detection unit (14) which successively acquires a frame image based on an output signal of the imaging element and detects the position of the particular object contained in the imaging object on the frame image according to the image signal of the frame image; a cut-out unit (15) which sets in the frame image, a cut-out region smaller than the entire region of the frame image according to the detected position and extracts the image in the cut-out region as a cut-out image; and an image quality compensation unit (16) which improves the resolution of the cut-out image.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NAY MAUNG can be reached on 571-272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN W LEE/Primary Examiner, Art Unit 2664